84 N.Y.2d 904 (1994)
In the Matter of Lillian Seril et al., Respondents-Appellants,
v.
New York State Division of Housing and Community Renewal, Appellant-Respondent. Belnord Tenants Association et al., Intervenors-Appellants.
Court of Appeals of the State of New York.
Submitted July 25, 1994.
Decided October 27, 1994.
Judge LEVINE taking no part.
Motions by appellant-respondent New York State Division of Housing and Community Renewal and by intervenors-appellants for leave to appeal granted. Motion by respondents-appellants Seril et al. for leave to appeal denied.